1    KEMNITZER, BARRON, & KRIEG, LLP
     BRYAN KEMNITZER           Bar No. 066401
2    ELLIOT CONN               Bar No. 279920
     445 Bush St., 6th Floor
3    San Francisco, CA 94108
     Telephone: (415) 632-1900
4    Facsimile: (415) 632-1901

5    Scott D. Owens
     admitted pro hac vice
6    Patrick Crotty
     admitted pro hac vice
7    Scott D. Owens, P.A.
     3800 S. Ocean Dr., Ste. 235
8    Hollywood, FL 33019
     Telephone: (954) 589-0588
9    Facsimile: (954) 337-0666
10   Attorneys for Plaintiffs Verina Freeman, Valecea Diggs, and the potential class

11

12
                                   UNITED STATES DISTRICT COURT
13
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
14

15   VERINA FREEMAN and VALECEA                        Case No. 2:15-cv-01428-WBS-AC
     DIGGS, individually and on behalf of all
16   others similarly situated,                        CLASS ACTION

17                         Plaintiffs                  ORDER DISMISSING ENTIRE ACTION
                                                       WITH PREJUDICE
18          v.

19   WILSHIRE COMMERCIAL CAPITAL
     L.L.C., a California limited liability company,
20   dba WILSHIRE CONSUMER CREDIT,

21                         Defendant.

22

23          Pursuant to the stipulation of counsel, and for good cause shown, IT IS ORDERED that

24   the above-entitled action is DISMISSED, with prejudice.

25   Dated: January 14, 2019

26
27

28
                                                  1
                           15cv1428 Freeman - Order Re Stip for Dismissal.docx
